Citation Nr: 1028765	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-24 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

Whether new and material evidence has been presented to reopen a 
service connection claim for a psychiatric disability, to include 
posttraumatic stress disorder (PTSD) and major depression with 
psychosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that the Veteran was originally denied service 
connection for psychoses and for depression as separate issues, 
and later was denied service connection for PTSD within an April 
2007 rating decision.  Nevertheless, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that regarding psychiatric 
disabilities, a Veteran's claim cannot be limited only to a 
single diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed.  See 
Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the issue 
on appeal has been recharacterized as noted above.  

The issue of entitlement to service connection for a psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied service 
connection for an acquired psychiatric disability; the Veteran 
did not appeal that decision in a timely manner.  

2.  Evidence submitted since the RO's April 1996 rating decision, 
by itself or when considered with evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
service connection claim for a psychiatric disability, and 
therefore raises a reasonable possibility of substantiating the 
issue on appeal.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied the Veteran 
service connection for an acquired psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the April 1996 rating decision is new 
and material, and the claim for a psychiatric disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The Veteran seeks to reopen a service connection claim for a 
psychiatric disability.  In an April 1996 rating decision, the RO 
denied service connection for an acquired psychiatric disability.  
Because he did not file a timely notice of disagreement regarding 
these determinations, the April 1996 rating decision became 
final.  38 U.S.C.A. § 7105.  

During the course of this appeal, it appears the agency of 
original jurisdiction reopened the Veteran's service connection 
claim and considered it on the merits.  Nevertheless, the Board 
must address the issue of receipt of new and material evidence in 
the first instance because it determines the Board's jurisdiction 
to reach the underlying claims and to adjudicate the claims de 
novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 
(2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and material, 
is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been 
submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the RO).  
See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes 
make clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim was 
appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, unless 
it is inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen his service 
connection claim for a psychiatric disability.  For the reasons 
to be discussed below, at least some of this evidence is new and 
material, and his claim may be reopened for consideration on the 
merits.  

In support of his claim, the Veteran has submitted additional 
evidence, in the form of a January 2007 VA medical opinion.  In 
this statement, a VA psychologist, F.S., Ph.D., stated he has 
been treating the Veteran's psychiatric symptoms for several 
years.  Based on his evaluation of the Veteran, Dr. S. determined 
diagnoses of PTSD and of depression and psychoses secondary to 
PTSD were warranted.  Additionally, Dr. S. traced the Veteran's 
PTSD to stressors experienced during military service.  

This evidence is new, in that it was not previously submitted at 
the time of the April 1996 denial.  Additionally, the newly 
submitted evidence is not cumulative and redundant of evidence 
already of record, as it suggests that the Veteran's current 
psychiatric disability, PTSD with depression and psychoses, 
results from stressors experienced during military service.  No 
such evidence was of record at the time of the prior denial, when 
the RO found no competent evidence of a current psychiatric 
disability which was incurred in or otherwise related to military 
service.  

Next, because this evidence establishes a current diagnosis of a 
psychiatric disability related to military service, it is 
material, as it bears directly and substantially upon the 
specific matters under consideration.  Additionally, this 
evidence, by itself or in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating the 
claim.  

Based on the above, the Board finds the aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, his service connection claim 
for a psychiatric disability must be reopened and considered on 
the merits.  


ORDER

New and material evidence having been submitted, the service 
connection claim for a psychiatric disability, to include PTSD, 
depression, and/or psychoses, is reopened.  


REMAND

The Veteran's service connection claim for a psychiatric 
disability having been reopened, it may now be considered on the 
merits.  The Board finds, however, that certain development must 
be accomplished prior to any final determination by the Board.  

The Board observes first that according to an October 1996 
statement, the Veteran has reported receiving Social Security 
Administration (SSA) benefits.  As the Veteran does not qualify 
for age-related SSA benefits, this award must be based on 
disability-related impairment.  Nevertheless, the SSA records 
have not been associated with the claims file, and are possibly 
relevant to the Veteran's claim.  See Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence, to include SSA records, necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A.  Therefore, his 
claim must be remanded in order for this evidence to be obtained 
and associated with the claims file.  

Next, the Veteran's treatment records from the Southeast 
Louisiana Veterans Health Care System need to be obtained.  
According to the aforementioned January 2007 statement from Dr. 
S., the Veteran has "voluminous" VA treatment records detailing 
his psychiatric treatment.  While some of these records have been 
obtained and associated with the claims file, the most recent 
records date to April 2007, over three years again.  A request 
for more recent records is required.  Additionally, according to 
an August 1995 private psychiatric examination, the Veteran first 
sought VA treatment for depression in the late 1970's.  No such 
records are associated with the claims file.  Thus, an attempt to 
obtain this evidence is required.  VA's duty to assist includes 
obtaining relevant VA and private medical records when the 
existence and location of such records has been made known to VA.  
38 U.S.C.A. § 5103A(b).  

Finally, the Board notes that 38 C.F.R. § 3.304(f), the 
regulation governing the establishment of service connection for 
PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 
39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) 
(corrected a clerical error in the Federal Register publication 
of July 13, 2010).  This change is effective for all pending 
claims, such as the present claim, currently not yet finally 
adjudicated by VA.  Thus, this regulatory change must be 
considered by the RO, the agency of original jurisdiction, prior 
to any final adjudication by the Board.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent 
documentation pertaining to any claim for 
disability benefits by the Veteran.  These 
records should be associated with the claims 
file.  Any negative response must be 
documented in the claims folder.  

2.  Request any of the Veteran's VA medical 
treatment records not yet obtained from the 
Southeast Louisiana Veterans Health Care 
System and/or New Orleans VA medical center.  
This request should specifically include all 
treatment from the Veteran's July 1967 
service separation to the present.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record, as well as the revised 
version of 38 C.F.R. § 3.304(f) concerning 
PTSD claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


